 



Exhibit 10-19
AMENDMENT NO. 3 TO RECEIVABLES FINANCING AGREEMENT
     THIS AMENDMENT NO. 3 TO RECEIVABLES FINANCING AGREEMENT (the “Amendment”)
is entered into as of May ___, 2007 by and among Hayes Funding II, Inc., a
Delaware corporation (“Hayes II”), the financial institutions party to the
Financing Agreement (as defined below) as of the date hereof (each a “Lender”
and collectively, the “Lenders”), Citicorp USA, Inc., a Delaware corporation
(“CUSA”), as program agent (the “Program Agent”) for the Lenders and HLI
Operating Company, Inc. as “Servicer” (“HLIOC”). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the
Financing Agreement.
PRELIMINARY STATEMENTS:
     WHEREAS, Hayes II, HLIOC, the Lenders and the Program Agent are parties to
a Receivables Financing Agreement, dated as of May 30, 2006 (as amended,
restated, supplemented or otherwise modified previously and from time to time
hereafter, the “Financing Agreement”).
     WHEREAS, in consideration of the mutual agreements contained herein, and
for other valuable consideration, receipt of which is hereby acknowledged, the
parties hereto have agreed to amend the Financing Agreement as set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
AMENDMENTS TO FINANCING AGREEMENT. EFFECTIVE AS OF THE DATE HEREOF (THE
“EFFECTIVE DATE”) AND SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT
SET FORTH IN SECTION 3 HEREOF, THE FINANCING AGREEMENT IS HEREBY AMENDED AS
FOLLOWS:
          The definition of “Applicable Margin” set forth in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety as follows:
          “Applicable Margin” means, (i) with respect to Eurodollar Rate
Tranches, a per annum rate equal to 2.25% and (ii) with respect to Base Rate
Tranches, a per annum rate equal to 1.25%.
          The definition of “Commitment Termination Date” set forth in
Section 1.01 of the Financing Agreement is hereby amended and restated in its
entirety as follows:
          “Commitment Termination Date” means the earliest of (a) May ___, 2013,
(b) the date declared (or deemed to be declared) as such by the Program Agent
pursuant to Section 7.01 hereof and (c) the date which is 5 Business Days after
the Program Agent’s receipt of written notice from Borrower pursuant to
Section 2.01(b) hereof that it wishes to terminate the facility evidenced by
this Agreement and the other Transaction Documents.
          The definition of “Credit Agreement” set forth in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety as follows:
          “Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of May 30, 2007, among HLIOC and Hayes Lemmerz
Finance-Luxembourg S.A. as borrowers, Parent, the “Lenders” and “Issuers” party
thereto, Citicorp North America, Inc. as administrative agent, Deutsche Bank
Securities Inc. as syndication agent, Citicorp North America, Inc. as
documentation agent, and Citigroup Global Markets Inc. and Deutsche Bank
Securities Inc. as joint book-running lead managers and joint lead arrangers, as
amended, restated, supplemented or otherwise modified from time to time.
          The definition of “Intercreditor Agreement” set forth in Section 1.01
of the Financing Agreement is hereby amended and restated in its entirety as
follows:
          “Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement dated as of May 30, 2007 by and among the Program Agent,
SPE I, the Borrower, the Parent, the Originators, and Citicorp North America,
Inc., in its capacity as administrative agent under the Credit Agreement, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 



--------------------------------------------------------------------------------



 



REPRESENTATIONS AND WARRANTIES. ON AND AS OF THE EFFECTIVE DATE, HAYES II AND
HLIOC EACH REPRESENTS AND WARRANTS TO THE PROGRAM AGENT AND THE LENDERS THAT
(I) ALL OF THE REPRESENTATIONS AND WARRANTIES MADE BY IT IN THE TRANSACTION
DOCUMENTS ARE TRUE AND CORRECT IN ALL RESPECTS AS THOUGH MADE TO EACH OF THE
PROGRAM AGENT AND THE LENDERS ON AND AS OF THE EFFECTIVE DATE (OTHER THAN
REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY SPEAK AS OF A DIFFERENT DATE,
WHICH REPRESENTATIONS SHALL BE MADE ONLY ON SUCH DATE) AND (II) NO EVENT OF
TERMINATION, INCIPIENT EVENT OF TERMINATION, OR SERVICER DEFAULT HAS OCCURRED
AND IS CONTINUING.
EFFECTIVE DATE. THE “EFFECTIVE DATE” SHALL OCCUR UPON THE SATISFACTION OF THE
FOLLOWING CONDITIONS PRECEDENT:
The Program Agent shall have received counterparts hereof executed by each
Person for which a signature block is attached hereto.
The Program Agent shall have received evidence reasonably satisfactory to it
that the Credit Agreement, as amended, has become effective.
Each of the representations and warranties contained in this Amendment which
speaks as of the Effective Date shall be true and correct in all respects on and
as of the Effective Date.
The Program Agent shall have received certificates as to the good standing of
each of Hayes II and HLIOC from the Secretary of State of the jurisdiction of
such Person’s organization.
The Program Agent shall have received copies of the resolutions of each of Hayes
II’s and HLIOC’s board of directors approving this Amendment and the Financing
Agreement as amended hereby, certified by the secretary or assistant secretary
of Hayes II and HLIOC, respectively.
The Program Agent shall have received an executed reaffirmation of Performance
Undertaking (Servicer), substantially in the form of Exhibit A attached hereto,
dated the date hereof duly executed by an authorized officer of the Parent
confirming that the Performance Undertaking (Servicer) remains in full force and
effect.
The Program Agent shall have received an executed reaffirmation of Performance
Undertaking (Originators), substantially in the form of Exhibit B attached
hereto, dated the date hereof duly executed by authorized officers of the Parent
and HLIOC confirming that the Performance Undertaking (Originators) remains in
full force and effect.
The Program Agent shall have received opinion of Skadden, Arps, Slate, Meagher &
Flom LLP, as counsel for Hayes II and HLIOC, as to enforceability and
non-contravention matters.
The Program Agent shall have received opinion of Steven Essau, counsel for Hayes
II and HLIOC, as to corporate matters.
The Program Agent and Citicorp North America, Inc., in its capacity as
administrative agent under the Credit Agreement, shall have executed the
Intercreditor Agreement, which agreement shall be in form and substance
satisfactory to the Program Agent, and the Program Agent shall have received a
fully executed copy of the Intercreditor Agreement.
The Program Agent, on behalf of the Lenders, shall have received in immediately
available funds, an amendment fee payable to each Lender in an amount equal to
the product of (A) 0.25% and (B) such Lender’s Commitment as of the date hereof
(in respect of any Lender, the “Amendment Fee”).  Upon its receipt thereof, the
Program Agent will promptly remit each Lender’s Amendment Fee to such Lender
The Program Agent shall have received all fees payable to the Program Agent
pursuant to that certain fee letter dated as of May [___], 2007.
REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS.
As applicable, on and after the Effective Date, each reference in the Financing
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
and each reference in the other Transaction Documents to the Financing Agreement
shall mean and be a reference to the Financing Agreement as modified hereby.
Except as specifically amended or consented to above, all of the terms of the
Financing Agreement and all other Transaction Documents remain unchanged and in
full force and effect.
The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of any Lender or of Program Agent under
any of the Transaction Documents, nor constitute an amendment, other than as set
forth herein, or waiver of any provision of any of the Transaction Documents,
nor obligate any Lender or Program Agent to agree to similar consents in the
future.
COSTS AND EXPENSES. HAYES II AGREES TO PAY UPON DEMAND IN ACCORDANCE WITH THE
TERMS OF SECTION 10.04(A)(VIII) OF THE FINANCING AGREEMENT ALL REASONABLE COSTS
AND EXPENSES OF THE PROGRAM AGENT IN CONNECTION WITH THE PREPARATION,
REPRODUCTION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AMENDMENT, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF SIDLEY
AUSTIN LLP, COUNSEL FOR THE PROGRAM AGENT WITH RESPECT TO ANY OF THE FOREGOING.
MISCELLANEOUS. THE HEADINGS HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT ALTER OR OTHERWISE AFFECT THE MEANING HEREOF.
COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY THE DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED BY FACSIMILE SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL
TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.
GOVERNING LAW. THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
* * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Hayes II, HLIOC, the Program Agent, and the Lenders,
have caused this Amendment to be executed by their respective officers thereunto
duly authorized as of the date first above written.

            HAYES FUNDING II, INC.
      By:   /s/ Gary Findling         Gary Findling        Treasurer        HLI
OPERATING COMPANY, INC.
      By:   /s/ Gary Findling         Gary Findling        Treasurer     

Signature Page to
AMENDMENT NO. 3 TO RECEIVABLES FINANCING AGREEMENT

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC.,
as Program Agent and as a Lender
      By:   /s/ Keith R. Gerding         Keith R. Gerding        Vice President 
   

Signature Page to
AMENDMENT NO. 3 TO RECEIVABLES FINANCING AGREEMENT

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as a Lender
 
       
 
  By:   Walter T. Shellman
 
       
 
  Name:   Walter T. Shellman
 
  Title:   Sr. Vice President

Signature Page to
AMENDMENT NO. 3 TO RECEIVABLES FINANCING AGREEMENT

 



--------------------------------------------------------------------------------



 



              CIT GROUP BUSINESS CREDIT, INC., as a Lender
 
       
 
  By:   /s/ Jang Kim
 
       
 
  Name:   Jang Kim
 
  Title:   Vice President

Signature Page to
AMENDMENT NO. 3 TO RECEIVABLES FINANCING AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
REAFFIRMATION OF PERFORMANCE UNDERTAKING (SERVICER)
[Attached]

149



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
REAFFIRMATION OF PERFORMANCE UNDERTAKING (ORIGINATORS)
[Attached]

150